Title: To Benjamin Franklin from Ferdinand Grand, 12 February 1783
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


MonsieurParis le 12. fevrier 1783.
J’ai examiné, suivant vos ordres, la lettre de Mr. Le comte de vergennes du 6. de ce mois, ainsi que le Projet du nouveau contrat qu’elle renfermait.
J’observe qu’effectivement Mr. Le Comte de vergennes ne fait point mention du nouveau secours que vous lui avés demandé, et parait s’en tenir aux Six Millions ci-devant accordés pour le Service de cette année, les quels font l’objet du premier article de ce projet, qui porte:
1°. Que ces six Millions seront remboursés au Tresor Royal au domicile du Sr. Grand. Ce Domicile n’a point été Stipulé dans le premier traité, il semblerait qu’il devrait y etre exprimé, ou annullé dans celui-ci pour etre uniformes.
2°. Que les termes du payement de ces Six millions par £500,000. chaque mois, ne pourront etre anticipés. Cette condition devient extremement gênante, comme la Suite de cette lettre le fera voir. Le Second article recapitule les payemens des 18. millions précédents. Cette récapitulation me parait d’autant plus inutile, que cette Somme fait l’objet du premier traité, et que consequemment elle Se trouve déplacée dans celui-ci.
J’en dirai de même du 3me. article qui est aussi une recapitulation des Dons précédemment faits par le Roy, montant à 9. Millions, des quels il semble inutile de parler dans ce nouveau Traité, d’autant plus qu’il y a erreur dans l’énoncé des 3. millions accordés antérieurement au traité du mois de fevrier 1778. Je connais bien 3. Millions payés en 1777. mais je ne connais point de traité de 1778. ni les 3. Millions dont il entend parler.



Quoique j’aie reçu par anticipation le premier Quartier d’avril de £1500,000. la rapidité successive des traites de Mr. Morris ne m’en mit pas moins en engagemens actuels pour lui de
£1042,030.


et je suis à la veille d’en contracter de nouveaux pour
   1099699.


pour Ses traites avisées qui paraissent successivement, ce qui forme un découvert de
  £2,141,729.


d’autant plus instant à pourvoir que toutes ses dernieres traites sont à 30. jours de vue. Comme Mr. le Comte de vergennes annonce que les payemens de £500,000. par mois ne pourront etre anticipés, je ne vois de possibilité d’atteindre la premiere échéance des £1500,000. qui va au 1. may, et moins encore de pouvoir faire face aux sommes ci dessus sans le secours le plus immédiat.
Je ne pense pas cependant que dans aucun cas, et sur tout aujourd’hui que nous pouvons dire etre arrivés au port, le Gouvernement consentit à laisser retourner à protest les traites de Mr. Morris, vu les conséquences facheuses qui en resulteroient, et ce Serait cependant l’équivalent si je les acceptais, comme il me l’a été proposé, pour les payer aux termes des quartiers aulieu de celui qu’elles portent.
Vous connaissés, Monsieur, mon zèle, et vous ne doutés surement pas que je fisse usage de mon crédit si cette somme ne surpassait pas ses limittes, et si sa conservation n’était pas plus utile à la chose; mais je puis cependant en faire usage pour une partie si vous m’y autorisés.

Mr. Adams que j’ai été voir ce matin ignore si l’Emprunt de Hollande va, et si ceux qui en sont chargé ont des fonds libres. Je pense qu’il conviendrait de leur écrire, soit pour les engager, vu la circonstance a se pretter a des avances étant munis d’un Emprunt, soit pour m’ouvrir un crédit chès eux. Mais comme ce moyen ne poura pas suffire aux besoins, il faut en employer d’autres. Je croirais qu’en représentant la Situation des choses à Mr. Le comte de vergennes, qui Sent mieux que personne la necessité de Soutenir le crédit naissant de l’amérique, il Se determinerait a engager Mr. de fleury a me remettre des rescriptions avec les quelles je pourais m’aider pour faire face à mesure de mes besoins, et comme en attendant les traites de M. Morris paraissent tous les jours, je vous Supplie, si je ne dois pas les accepter de vouloir bien me le marquer, ou m’autoriser à les accepter payables aux échéances des Quartiers si vous l’approuvés, ce que j’attends pour m’y conformer à l’égard de £400,000. que l’on vient de m’apporter à l’acceptation, car il est instant de prendre un parti définitif à tous ces égards.
Je vous prie d’agréer les assurances des sentimens respectueux avec les quels j’ai l’honneur d’etre Monsieur votre tres humble et trés obeissant serviteur.
Grand

Na. [Nota] les traites de Mr. Morris, s’elevent à £2,469,240. dans l’intervalle seulement du 23. Novembre au 28 Décembre.

 
Endorsed: Mr Grand Mr Couteulx &c relative to the Money Affairs—1782 & 83
